IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Leon Woodard,                                   :
                              Petitioner        :
                                                :
               v.                               :   No. 1305 C.D. 2019
                                                :   Submitted: August 14, 2020
Pennsylvania Board of Probation                 :
and Parole,                                     :
                        Respondent              :


BEFORE: HONORABLE P. KEVIN BROBSON, Judge1
        HONORABLE ANNE E. COVEY, Judge
        HONORABLE J. ANDREW CROMPTON, Judge


OPINION NOT REPORTED


MEMORANDUM OPINION
BY JUDGE BROBSON                                             FILED: March 24, 2021

       Petitioner Leon Woodard (Woodard), pro se, petitions for review of an order
of the Pennsylvania Board of Probation and Parole (Board).2 The Board denied
Woodard’s petition for administrative review, in which he sought to challenge the
Board’s imposition of backtime and recalculation of his maximum sentence date
following his recommitment as a convicted parole violator. For the reasons set forth
below, we affirm the Board’s order.


       1
       This case was assigned to the opinion writer before January 4, 2021, when Judge Brobson
became President Judge.
       2
          Subsequent to the filing of the petition for review, the Pennsylvania Board of Probation
and Parole was renamed the Pennsylvania Parole Board. See Sections 15, 16, and 16.1 of the Act
of December 18, 2019, P.L. 776 (effective February 18, 2020); see also Sections 6101 and 6111(a)
of the Prisons and Parole Code (Parole Code), as amended, 61 Pa. C.S. §§ 6101, 6111(a).
       In 2005, the Court of Common Pleas of Philadelphia County convicted
Woodard of robbery and other related offenses and sentenced him to serve an
aggregate prison term of 6 to 12 years with a minimum sentence date of
April 29, 2013, and a maximum sentence date of April 29, 2019 (2005 sentence).3
(C.R. at 1.) The Board granted Woodard parole and released him from confinement
to a Community Corrections Center on May 18, 2015. (Id. at 4-6, 8.) Almost 3 years
later, on January 2, 2018, the Upper Darby Township Police Department arrested
Woodard and charged him with 3 counts of possession of a controlled substance with
the intent to deliver (PWID) and other drug-related offenses, as well as operating a
vehicle without a certificate of inspection. (Id. at 12-17, 19.) That same day,
the Board issued a warrant to commit and detain Woodard. (Id. at 18.) Woodard
did not post bail. (Id. at 51.) Woodard waived his right to both a detention hearing
and counsel. (Id. at 22.) By decision dated February 25, 2018, the Board detained
Woodard pending disposition of his new criminal charges. (Id. at 28.)
       On July 24, 2018, Woodard pleaded guilty to 3 counts of PWID. (Id. at 29.)
The Court of Common Pleas of Delaware County sentenced Woodard
to serve 3 concurrent       terms     of    incarceration—16        to    32     months      for
PWID-marijuana, 26 to 54 months for PWID-cocaine, and 26 to 54 months for
PWID-heroin/fentanyl—followed by 4 years of probation. (Id.) The Board received
official verification of Woodard’s new criminal conviction on August 31, 2018.
(Id. at 34.) Subsequent thereto, on September 10, 2018, the Board issued a notice of
charges based upon Woodard’s new criminal conviction, informing Woodard of his

       3
          Following sentencing, Woodard was returned to the Board’s custody to serve backtime
on a prior conviction for which the Board had previously granted him parole. (Certified Record
(C.R.) at 1.) As a result, Woodard’s 2005 sentence was not effective until June 10, 2008, and his
minimum and maximum sentence dates were adjusted to reflect both credit for the time that he
was confined prior to sentencing and his availability to begin serving the 2005 sentence. (Id.)

                                               2
upcoming parole revocation hearing scheduled for September 21, 2018.                      (Id.)
Woodard waived his right to both a revocation hearing and counsel. (Id. at 33-35.)
The Board thereafter prepared a hearing report, which was signed by a hearing
examiner on September 28, 2018, and a Board member on September 29, 2018.
(Id. at 42.) Subsequent thereto, by decision dated October 24, 2018, the Board
recommitted Woodard as a convicted parole violator to serve his unexpired term
of 3 years, 11 months, and 10 days. (Id. at 64.) In so doing, the Board denied
Woodard credit for the time that he spent at liberty on parole, citing the following
reason: “Felony drug charges. New state sentence.” (Id. at 64-65.) The Board also
recalculated Woodard’s maximum sentence date as September 9, 2022.4 (Id. at 62.)
       Woodard filed a petition for administrative review with the Board, wherein he
challenged the Board’s imposition of backtime and recalculation of his maximum
sentence date. (Id. at 70-76.) Specifically, Woodard contended: (1) the Board’s
imposition of 3 years, 11 months, and 10 days’ backtime was excessive; (2) the
Board abused its discretion by denying him credit for the time that he spent at liberty
on parole; and (3) the Board deprived him of his constitutional right to due process.
(Id. at 70-72.) The Board denied Woodard’s petition for administrative review,
reasoning:
             First, the Board recommitted you to serve your unexpired term
       of 3 years[,] 11 months[, and] 10 days for the offenses in question.
       The presumptive ranges assigned to these offenses are as follows,
       based on [Sections 75.1 to 75.2 of the Board’s regulations,] 37 Pa. Code
       §§ 75.1-75.2:
              • [PWID]-Marijuana = 9 months to 15 months
              • [PWID]-Cocaine = 18 months to 24 months
              • [PWID]-Heroin = 24 months to 36 months
       4
         In recalculating his maximum sentence date, the Board gave Woodard credit for the time
that he was detained solely on the Board’s detainer and not in connection with his new criminal
charges—i.e., 1 day from January 2, 2018, to January 3, 2018. (C.R. at 29, 62.)

                                              3
       Adding these terms together gave the Board a maximum term of
       75 months. 37 Pa. Code § 75.2. Therefore[,] the decision for you to
       serve your unexpired term of 3 years[,] 11 months[, and] 10 days falls
       within the presumptive range and is not subject to challenge.
       Smith v. [Pa. Bd.] of [Prob. &] Parole, 574 A.2d 558 (Pa. 1990)[.]
              Second, you were paroled at institution number HP7494 on
       May 18, 2015[,] with a maximum date of April 29, 2019, which
       left 1442 days remaining on your sentence. The Board’s decision to
       recommit you as a convicted parole violator authorized the
       recalculation of your sentence to reflect that you receive no credit for
       the time you were at liberty on parole. [Section 6138(a)(2) of the Parole
       Code,] 61 Pa. C.S. § 6138(a)(2). In this case, the [B]oard did not award
       you credit for time at liberty on parole. This means you still had a total
       of 1442 days remaining on your sentence based on your recommitment.
             On January 2, 2018[,] the Board lodged its detainer against you.
       On January [2], 2018[,] you were arrested for new criminal charges in
       the Court of Common Pleas of Delaware County at docket
       number 234-2018, and did not post bail. On July 24, 2018[,] you were
       sentenced to a state term of confinement.
              Based on these facts, the [B]oard awarded backtime credit from
       January 2, 2018[,] to January 3, 2018 (1 day). Subtracting this 1 day
       means you now had a total of 1441 days remaining on your original
       sentence. [Section 6138(a)(5) of t]he . . . Parole Code provides that
       convicted parole violators who are paroled from a state correctional
       institution and then receive another sentence to be served in a state
       correctional institution must serve the original sentence first. 61 Pa.
       C.S. § 6138(a)(5). However, that provision does not take effect until
       the parolee is recommitted as a convicted parole violator. Thus, you
       did not become available to commence service of your original
       sentence until September 29, 2018, when the [B]oard made [its]
       decision.[5] Adding 1441 days to that date yields a new maximum
       sentence date of September 9, 2022.
(Id. at 89-90.)




       5
        While the Board did not issue its written decision until October 24, 2018, as noted above,
the Board’s hearing report was signed by a hearing examiner on September 28, 2018, and a Board
member on September 29, 2018.

                                                4
       Woodard filed a petition for review of the Board’s decision with this Court.
On appeal,6 Woodard argues: (1) the Board’s imposition of 3 years, 11 months,
and 10 days’ backtime was excessive because it exceeded the presumptive
range; (2) the Board committed an error of law by failing to award him credit for the
time that he spent at liberty on parole; and (3) the Board deprived him of his
constitutional right to due process.
       First, we will address Woodard’s argument that the Board’s imposition
of 3 years, 11 months, and 10 days’ backtime was excessive because it exceeded the
maximum presumptive range by 11 months and 10 days.                       More specifically,
Woodard contends that, even though he pleaded guilty to 3 separate offenses of
PWID, he received only 1 conviction because the sentences associated with such
offenses were imposed concurrently. Woodard, therefore, suggests that the Board
should not have aggregated the presumptive ranges for PWID-marijuana,
PWID-cocaine, and PWID-heroin.              Rather, Woodard contends that the Board
should have utilized the presumptive range for PWID-heroin only and should have
imposed not more than 36 months’ backtime. We disagree.
       “The amount of backtime imposed for parole violations is left to the exclusive
discretion of the Board.” Krantz v. Pa. Bd. of Prob. & Parole, 483 A.2d 1044, 1048
(Pa. Cmwlth. 1984). In exercising its discretion, the Board utilizes presumptive
ranges to determine the amount of backtime that a parolee will serve upon
recommitment as a convicted parole violator. 37 Pa. Code § 75.1. “This [C]ourt
will not interfere with the Board’s discretion as long as the amount of backtime
imposed by the Board is within the applicable presumptive range.” Ward v. Pa. Bd.

       6
         This Court’s standard of review is limited to determining whether constitutional rights
were violated, whether an error of law was committed, or whether necessary findings of fact are
supported by substantial evidence. 2 Pa. C.S. § 704.

                                               5
of Prob. & Parole, 538 A.2d 971, 975 (Pa. Cmwlth. 1988). “Where there are
multiple offenses[,] the Board may treat each offense separately and [may] aggregate
the presumptive ranges to arrive at an applicable presumptive range.” Id.
      Here, Woodard pleaded guilty to PWID-marijuana, PWID-cocaine, and
PWID-heroin. The presumptive range for PWID-marijuana—a felony drug offense
carrying a statutory maximum sentence of 5 years—is 9 months to 15 months.
37 Pa. Code § 75.2. The presumptive range for PWID-cocaine—a felony drug
offense carrying a statutory maximum sentence of 10 years—is 18 months
to 24 months. Id. The presumptive range for PWID-heroin—a felony drug offense
carrying a statutory maximum sentence of 15 years—is 24 to 36 months. Id.
Aggregating these presumptive ranges together, as it was permitted to do, the Board
could have recommitted Woodard to serve a maximum term of 75 months’ backtime.
Thus, the Board’s decision to recommit Woodard to serve his unexpired term
of 3 years, 11 months, and 10 days—i.e., 47 months and 10 days—was within the
presumptive range and, therefore, was not excessive.
      Next, we will address Woodard’s argument that the Board erred by failing to
award him credit for the time that he spent at liberty on parole. Woodard essentially
argues that the Board abused its discretion by denying him credit because the Board
did not articulate a sufficient contemporaneous statement to support its decision.
In support of this argument, Woodard suggests that his situation is similar to
Marshall v. Pennsylvania Board of Probation and Parole, 200 A.3d 643
(Pa. Cmwlth. 2018), because the Board’s stated reason for denying him credit—i.e.,




                                         6
“Felony drug charges. New state sentence”—is simply a restatement of the offenses
for which he most recently pleaded guilty.7 Again, we disagree.
       When determining whether there has been an abuse of discretion,
the Pennsylvania Supreme Court has held that “[a]n abuse of discretion is not merely
an error of judgment, but occurs only where the law is overridden or misapplied, or
the judgment exercised is manifestly unreasonable, or the result of partiality,
prejudice, bias or ill will.” Zappala v. Brandolini Prop. Mgmt., Inc., 909 A.2d 1272,
1284 (Pa. 2006); see also Moss v. SCI-Mahanoy Superintendent Pa. Bd. of Prob. &
Parole, 194 A.3d 1130, 1133 n.5 (Pa. Cmwlth. 2018), appeal denied, 215 A.3d 562
(Pa. 2019). Section 6138(a)(2.1) of the Parole Code sets forth guidelines for the
Board’s discretionary power in granting and denying credit for parole time and
provides:
       The [B]oard may, in its discretion, award credit to a parolee
       recommitted under paragraph (2)[8] for the time spent at liberty on
       parole, unless any of the following apply:



       7
          Alternatively, Woodard argues that the Board relied on incorrect and unsubstantiated
information in making its decision to deny Woodard credit for the time that he spent at liberty on
parole. In making this argument, Woodard references a statement contained within the Board’s
hearing report indicating that his overall adjustment under parole supervision was poor.
(See C.R. at 37.) Stated another way, Woodard essentially contends that the Board’s decision to
deny him credit for time spent at liberty on parole is not supported by substantial evidence because
the record reflects that, while on parole, he was employed, he was a full-time student, he completed
a violence prevention program, and he had no periods of delinquency. (See C.R. at 21.)
As explained more fully below, however, the Board’s decision to deny Woodard credit for time
spent at liberty on parole appears to be based, not on any alleged poor supervision history,
but rather, on his multiple convictions and apparent recidivism.
       8
         Section 6138(a)(2) of the Parole Code provides, in relevant part: “If the parolee’s
recommitment is so ordered, the parolee shall be reentered to serve the remainder of the term which
the parolee would have been compelled to serve had the parole not been granted and, except as
provided under paragraph (2.1), shall be given no credit for the time at liberty on parole.”
(Emphasis added.)

                                                 7
               (i) The crime committed during the period of parole . . . is a
               crime of violence . . . or a crime requiring registration [as a
               sexual offender].
               (ii) The parolee was recommitted under [S]ection 6143 [of the
               Parole Code, 61 Pa. C.S. § 6143,] (relating to early parole of
               inmates subject to Federal removal order).
61 Pa. C.S. § 6138(a)(2.1).
       The     Pennsylvania       Supreme       Court     has     held    that,    pursuant     to
Section 6138(a)(2.1) of the Parole Code, “the Board must provide a
contemporaneous statement explaining its reason for denying a [convicted parole
violator] credit for time spent at liberty on parole.” Pittman v. Pa. Bd. of Prob. &
Parole, 159 A.3d 466, 475 (Pa. 2017). The Supreme Court specified, however, that
a “single[-]sentence explanation” given by the Board explaining its decision
“is likely sufficient in most instances” to meet the Pittman standard. Id. at 475 n.12.
In fact, this Court has found several single-sentence explanations given by the Board
for its decision to deny a convicted parole violator credit for time spent at liberty on
parole sufficient to meet the Pittman standard. See, e.g., Tres v. Pa. Bd. of Prob. &
Parole (Pa. Cmwlth., No. 828 C.D. 2018, filed June 3, 2019), slip op. at 4 (holding
Board’s stated reason “arrested for a firearms charge” satisfied Pittman standard);9
Bleach v. Pa. Bd. of Prob. & Parole (Pa. Cmwlth., No. 794 C.D. 2017,
filed May 31, 2019), slip op. at 4 (holding Board’s stated reason “[r]evoke street
time due to second conviction (drugs) while on parole” satisfied Pittman standard);
Lawrence v. Pa. Bd. of Prob. & Parole (Pa. Cmwlth., No. 1132 C.D. 2018,
filed Apr. 12, 2019), slip op. at 5 (holding Board’s stated reason “new
conviction same/similar to the original offense” satisfied Pittman standard);

       9
          Pursuant to Section 414(a) of this Court’s Internal Operating Procedures, 210 Pa. Code
§ 69.414(a), an unreported panel decision issued by this Court after January 15, 2008, may be cited
“for its persuasive value, but not as binding precedent.”

                                                8
Smoak v. Talaber, 193 A.3d 1160, 1164-65 (Pa. Cmwlth. 2018) (holding Board’s
stated reason of “unresolved drug and alcohol issues” satisfied Pittman standard).
      This Court has also held, however, that a one-sentence explanation for the
Board’s decision to deny a convicted parole violator credit for time spent at liberty
on parole failed to meet the Pittman standard. In Marshall, a convicted parole
violator was originally sentenced and incarcerated for murder in the third degree and
robbery. Marshall, 200 A.3d at 646. After being paroled, the convicted parole
violator was arrested and convicted of a Delaware crime similar to the Pennsylvania
crime of PWID. Id. at 646-47. The Board denied the convicted parole violator credit
for his time spent at liberty on parole, stating only “felony drug[-]related crimes.”
Id. at 647, 650. On appeal, this Court held that the Board’s reason to deny the
convicted parole violator credit failed to satisfy the required Pittman standard,
because “the Board’s articulated reason simply restate[d] the conviction without an
individual assessment of the facts surrounding [the parolee’s] parole revocation.”
Id. at 651. In so doing, this Court reasoned:
      [T]he Board’s reason for denying [the convicted parole violator] credit
      for time spent at liberty on parole consisted of four words: “felony
      drug[-]related crimes.” Although the word “felony” connotes the
      severity of the offense, it remains unclear how a drug-related conviction
      warrants denying credit for almost [9] years of street time, which is
      more than the sentence [the convicted parole violator] received for his
      new conviction. Further, the phrase implies he committed multiple
      felony drug crimes when he was convicted of just one.
Id. at 650 (footnote omitted) (citation omitted). Ultimately, this Court remanded the
case to the Board and ordered the Board to, “[a]t a minimum, . . . [give a] statement
of reasons [that] accurately reflect[ed] the facts informing its decision.” Id. at 652.
      In this case, the Board’s stated reason for denying Woodard credit for the time
that he spent at liberty on parole was: “Felony drug charges. New state sentence.”


                                           9
(C.R. at 64-65.) At first glance, this stated reason may appear to violate this Court’s
decision in Marshall. The facts of this case, however, are distinguishable from the
facts presented in Marshall. In Marshall, there was a clear discrepancy between the
record—1 felony drug-related conviction—and the Board’s stated reason for
denying the convicted parole violator credit for the nearly 9 years that he spent at
liberty on parole—“felony drug-related crimes”—that necessitated a remand to the
Board. Marshall, 200 A.3d at 650-51; see also Plummer v. Pa. Bd. of Prob. &
Parole, 216 A.3d 1207, 1212 (Pa. Cmwlth. 2019), appeal denied, 222 A.3d 1130
(Pa. 2020). Here, however, Woodard has not directed our attention to any similar
discrepancies within the record that would necessitate a remand. The record reflects
that Woodard was convicted of robbery and other related offenses in 2005.
(C.R. at 1.) Prior to that time, Woodard had been incarcerated at a state correctional
institution in connection with a separate state conviction. (Id.) Thus, the Board’s
stated reason—“Felony drug charges.        New state sentence”—suggests that its
decision was based upon Woodard’s multiple convictions and Woodard’s apparent
recidivism while on parole. For these reasons, we cannot conclude that the Board
abused its discretion by denying Woodard credit for the time that he spent at liberty
on parole.
      Lastly, we will address Woodard’s argument that the Board deprived him of
his constitutional right to due process because the Board’s revocation hearing notice
was inadequate. More specifically, Woodard contends that the Board should have
provided him with notice that the issue of whether to award him credit for the time
that he spent at liberty on parole would be considered at his revocation hearing or
that, by waiving his right to a revocation hearing, he would also be waiving his




                                          10
opportunity to present evidence as to why he should be given credit for the time that
he spent at liberty on parole. We again disagree.
      A parolee “has a vested liberty interest in the limited liberty offered by
parole that cannot be taken away without affording the parolee minimal due process
guarantees of prior notice and an opportunity to be heard.” Johnson v. Pa. Bd. of
Prob. & Parole, 532 A.2d 50, 52 (Pa. Cmwlth. 1987) (citing Morrissey v.
Brewer, 408 U.S. 471 (1972)). There is not, however, any due process requirement
that such notice (and/or corresponding waiver form) provide a parolee with
specific detail as to each and every aspect of the revocation proceedings.
Rather, Section 6138(a) of the Parole Code provides parolees with constructive
notice that the Board will consider all aspects of parole revocation, including
whether to award a parolee credit for the time that he/she spent at liberty on parole,
at the time of the revocation proceedings. See 61 Pa. C.S. § 6138(a). Thus, the
Board satisfied any due process requirements by providing Woodard with notice that
it had scheduled a revocation hearing to determine whether the Board should revoke
his parole and recommit him as a convicted parole violator. (See C.R. at 34-35.)
For these reasons, we cannot conclude that the Board deprived Woodard of his
constitutional right to due process under these circumstances.
      Accordingly, we affirm the Board’s order.




                                          P. KEVIN BROBSON, Judge




                                         11
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Leon Woodard,                         :
                       Petitioner     :
                                      :
           v.                         :   No. 1305 C.D. 2019
                                      :
Pennsylvania Board of Probation       :
and Parole,                           :
                        Respondent    :



                                    ORDER

     AND NOW, this 24th day of March, 2021, the order of the Pennsylvania Board
of Probation and Parole is hereby AFFIRMED.




                                      P. KEVIN BROBSON, Judge